Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s request for a change in title did not come through, therefore the following is presented again.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Alligator luminescent sinker treble hook,” or similar.

Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “wherein hook” should instead recite “wherein the hook.”  Appropriate correction is required.
The claim identifier for claims 12-20 is inappropriate. The identifier should read “Cancelled” instead of “Withdrawn/Cancelled.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, applicant’s amendments pertaining to the first coating material being applied at a first temperature and the second coating being applied at a second temperature is not described/enabled within applicant’s disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Also regarding claim 1, a single claim which claims both an apparatus and the method steps of the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard US 6,182,391.

Regarding claim 1, Hubbard teaches a snag hook comprising: 
a. a hook comprising at least one hook bend and barb (3 figure 1); and 
b. a body (as shown in figure 1), wherein the body is coated with a plurality of coating materials, wherein a first coating material is a base coat material and a second coating material is a clear coat material mixed with a luminescent material or agent; wherein the first coating material is applied to the body at a first temperature and the second coating material is applied to the body at a second temperature and the first temperature is higher than the second temperature resulting in the first and second coating materials being bonded to the body (where the whole description goes into lots of detail describing known soft type baits which are known to comprise multiple layers of bonded materials pertaining to all the known types of combinations of colors/types of bait, along with the numerous methods of applying layers of coatings to bond a piece of reflective material to the body starting in the summary of the invention through the detailed description, etc.);
but does not specify a powder material specifically.
However, such powder materials/colors are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such powder type material, in order to meet particular design preferences; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 2, Hubbard teaches the snag hook of claim 1 but does not specify wherein hook is a size #8/0, #10/0 or #12/0 treble hook.
However, such treble hooks are widely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a hook, in order to accommodate user preferences for catching particular fish, etc.; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, Hubbard teaches the snag hook of claim 1 but does not specify wherein the body is substantially bullet shaped.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any various type of shapes, in order to accommodate user preferences for catching various types of fish, etc.; since Hubbard specifies various types of shapes being obvious (throughout the numerous figures), and applicant’s own disclosure describes alternate shapes which inherently describes the shape of the body as not critical.

Regarding claim 4, Hubbard teaches the snag hook of claim 1 but does not specify wherein the body is substantially tear dropped shaped.
However again, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any various type of shapes, in order to accommodate user preferences for catching various types of fish, etc. (as previously described).

Regarding claim 5, Hubbard teaches the snag hook of claim 2 but does not specify wherein the body is substantially bullet shaped (see previous rejections).

Regarding claim 6, Hubbard teaches the snag hook of claim 2 but does not specify wherein the body is substantially tear dropped shaped (see previous rejections).

Regarding claim 7, Hubbard teaches the snag hook of claim 1 but does not specify where in the body comprises lead.
Hubbard; however, does describe a hook comprising a weight (373 figure 65), and lead is a commonly known material for such weights. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such weights, in order to accommodate user preferences for various types of fishing techniques, etc.

Regarding claim 8, Hubbard teaches the snag hook of claim 1 wherein the body doesn't extend past the at least one hook bend (where the portion past the bend may be considered the tail section as opposed to the body section).

Regarding claim 9, Hubbard teaches the snag hook of claim 2 wherein the body comprises lead (see previous rejections).

Regarding claim 10, Hubbard teaches the snag hook of claim 9 wherein the body doesn't extend past the at least one hook bend (see previous rejections).

Regarding claim 11, Hubbard teaches the snag hook of claim 4 wherein the body comprises lead (see previous rejections).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644